UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4106



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ZENOBIA B. PENN, a/k/a Tiny,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-01-115-L)


Submitted:   May 31, 2005                  Decided:   June 21, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold I. Glaser, GLASER & SOLOMON, L.L.C., Baltimore, Maryland,
for Appellant.      Allen F. Loucks, United States Attorney,
Christopher J. Romano, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Zenobia B. Penn appeals her conviction after a jury trial

of conspiracy to distribute and possess with intent to distribute

more than five kilograms of cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2000).   She asserts that the district court erred in

denying her motions to suppress evidence and to exclude her grand

jury testimony.   We have reviewed the parties’ briefs, the joint

appendix, the transcript of the district court’s ruling from the

bench, and the court’s order denying the motions.        Finding no

reversible error, we affirm.

          With regard to the denial of the motion to suppress, we

conclude that the district court did not err.        Penn’s airport

encounter with law enforcement officials did not amount to a

seizure under the Fourth Amendment.    See Ornelas v. United States,

517 U.S. 690, 699 (1996) (stating standard of review for denial of

motion to suppress); Florida v. Bostick, 501 U.S. 429, 436-37

(1991) (providing standard to determine whether police-citizen

encounter amounts to seizure); United States v. Weaver, 282 F.3d

302, 309-10 (4th Cir. 2002) (same and setting forth factors to

consider).    We also agree with the district court that Penn

voluntarily consented to a search of her purse and person.      See

United States v. Mendenhall, 446 U.S. 544, 558 (1980) (finding that

courts should consider age, maturity, and intelligence of defendant

in determining whether consent to search was voluntary); United


                               - 2 -
States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996) (en banc)

(same and noting that “conditions under which the consent to search

was given” also relevant).   Nor do we find any abuse of discretion

in the district court’s denial of Penn’s motion to exclude her

grand jury testimony.   See United States v. Hodge, 354 F.3d 305,

312 (4th Cir. 2004) (stating standard of review).

          Accordingly, we affirm Penn’s conviction.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                               - 3 -